Citation Nr: 0712756	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-25 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected anxiety disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1997 to 
April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision that 
inter alia granted service connection for anxiety disorder 
and assigned a 30 percent initial rating effective on April 
3, 2001.  

In April 2004 the RO issued a rating decision that increased 
the initial rating for anxiety disorder to 50 percent.  
Inasmuch as an evaluation higher than 50 percent is 
available, and inasmuch as a claimant is presumed to be 
pursuing the maximum available benefit for a given 
disability, the claim for an initial evaluation higher than 
50 percent for the anxiety disorder, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In January 2006, the Board issued a decision granting service 
connection for left and right knee disability and denying 
service connection for bilateral hearing loss.  

The same Board action denied an effective date earlier than 
April 3, 2001 for the grant of service connection for the 
anxiety disorder.  Those issues, which were previously on 
appeal, are accordingly no longer before the Board.  

The Board's January 2006 action remanded the two issues 
remaining on appeal, service connection for a claimed right 
shoulder disorder and an initial rating in excess of 50 
percent for anxiety disorder, to the RO via the Appeals 
Management Center (AMC).   

A November 2006 RO rating decision granted service connection 
for the claimed right shoulder disorder; that issue is 
accordingly no longer on appeal.  The sole remaining issue 
before the Board is characterized on the title page.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service 
connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  Since April 3, 2001, the service-connected psychiatric 
disability is not shown to have been productive of more than 
occupational and social impairment with reduced reliability 
and productivity or difficulty in establishing and 
maintaining effective work and social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 50 percent for the service-connected anxiety 
disorder from April 3, 2001 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132 
including Diagnostic Code 9400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

This is a "downstream" issue in which pre-rating 
development was directed toward the elements to support 
entitlement to service connection.  However, in February 2004 
during the pendency of the appeal the RO sent the veteran a 
letter informing him that in order to support a claim for 
higher evaluation for a service-connected disability, the 
evidence must show that the disability had become worse; the 
veteran had an opportunity to respond prior to the issuance 
of the Supplemental Statement of the Case (SSOC) in June 
2004.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2004 letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The June 2004 letter also specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" issue.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the February 2004 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the SSOCs in June 
2004 and November 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the SSOCs listed above, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in the November 2006 SSOC.  Further, 
the Board's decision herein denies the claim for increased 
initial rating, so no effective date is being assigned.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The file contains the veteran's complete service medical 
records (SMR) and his post-discharge VA treatment records.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should have been obtained before the claim was initially 
adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board, but he has not requested such a hearing.  The Board 
also finds that the veteran has been afforded appropriate VA 
medical examinations in support of the issue on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for initial 
evaluation for the service-connected anxiety disorder.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The ratings for the service-connected anxiety disorder have 
been assigned under the provisions of Diagnostic Code (DC) 
9400.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include anxiety disorder, are rated as follows:

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Given the nature of the claim for higher initial rating, the 
Board has considered the symptoms from the effective date of 
service connection (April 3, 2001) to the present.  
In March 2001, shortly prior to discharge from service, the 
veteran received military mental health counseling during 
which he reported difficulty sleeping due to intrusive 
thoughts of Kosovo.  

A psychologist reported that the veteran's affect was anxious 
and guarded, thought process tangential, abstract reasoning 
ability fair, insight and judgment good, speech verbose, and 
motor functions mildly agitated.  

The psychologist stated that the veteran had some symptoms of 
post-traumatic stress disorder (PTSD) but sub-threshold 
obsessive-compulsive traits likely impacting marriage and 
occupational happiness.  The psychologist diagnosed 
adjustment disorder with anxious mood and obsessive-
compulsive traits.  

The veteran had a VA medical examination in June 2002 during 
which he complained of inability to fall asleep and remain 
asleep, and also reported occasional panic attacks.  The 
veteran's responses to questions were sometimes vague or 
evasive, but his judgment was fair and his insight was good.  

The veteran was occasionally at a loss for words when asked 
questions.  The veteran denied delusions, hallucinations, 
suicidal ideation or homicidal ideation.  The examiner 
diagnosed anxiety disorder not otherwise specified (NOS) and 
interpersonal difficulties.  The examiner assigned a current 
Global Assessment of Functioning (GAF) of 60.  

The veteran received VA outpatient psychological counseling 
from May 2003 to February 2004.  The treatment notes 
generally show complaint of insomnia with nightmares and 
night sweats, panic attacks, intrusive thoughts and 
flashbacks, hypervigilance, agoraphobia and ruminative guilt 
feelings.  

The veteran changed jobs in approximately July 2003 because 
of reported difficulty handling customers.  Generally, the 
veteran's mood was anxious, but his speech was appropriate 
and thought processes were normal.  His cognitive ability, 
memory, and judgment were normal and his insight was fair.  
He denied suicide ideation.  His assigned GAF during the 
period ranged between 50 and 55.  

The veteran had a VA psychiatric examination in March 2004 in 
which he reported frequent changes of jobs because of his 
anger management problems.  He reported having no good 
friends, but a few friends whom he would see occasionally.  

The veteran stated that his primary complaint was flashbacks 
occurring twice per week, as well as difficulty sleeping.  He 
also reported anxiety and panic attacks that caused him to 
lose two or three workdays per month.  The veteran denied 
auditory or visual hallucinations, delusions, and memory loss 
of impairment.  He admitted occasional suicidal thoughts but 
denied suicidal or homicidal ideation.  

On examination there was no impairment of thought process.  
Rate and flow of speech were good.  The examiner diagnosed 
PTSD and assigned a GAF of 55.

The veteran had another VA psychiatric examination in July 
2006 during which he reported that he had graduated from 
college in May 2006 with a Bachelors Degree in business; 
however, he had not sought work in that field because he felt 
that he could not be around many people and consequently was 
currently still working at a car wash.  He reported that he 
was currently taking several different psychotropic 
medications for insomnia and anxiety.  

Despite the medications, the veteran continued to experience 
intrusive distressing thoughts of Kosovo, three to four times 
per day.  He also reported flashbacks and nightmares, both 
three to four times per week.  He reported occasional panic 
attacks resulting in shortness of breath, hyperventilation, 
rapid pulse, and sweating.  

The veteran also stated that he avoided confrontation or 
anything related to war.  He reported hypervigilance, 
exaggerated startle response, and irritability.  He denied 
suicidal ideation, auditory or visual hallucinations, or 
paranoid or referential delusions.  The veteran stated that 
he once had lots of friends, but currently had only one close 
friend.  

On examination, the veteran was alert and oriented, and his 
speech was relevant and coherent.  He was initially mildly 
tense, but he relaxed as the interview progressed.  The 
veteran's affect was mildly restricted.   The examiner 
diagnosed chronic PTSD and panic disorder without 
agoraphobia, and assigned a GAF of 55.  

As noted, a 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

The evidence shows that the veteran was arguably under-
employed for his college degree, had only one friend, and was 
divorced.  However, the veteran is employed and has at least 
one close friend, and there is no evidence whatsoever, of 
impaired judgment, thinking, or mood.   

In short, the evidence shows that the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to at least some of the symptoms 
associated with the currently assigned 50 percent rating.  
However, the evidence does not support a conclusion that the 
service-connected psychiatric disability caused impairment in 
most areas as required for the higher 70 percent rating.  

Further, there is no evidence to show that the veteran 
manifested any of the characteristic symptoms cited in the 
rating schedule for the 70 percent (suicidal ideation, 
obsessional rituals, abnormal speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships).  

The Board also points out that the appellant's GAF scores 
support a 50 percent rating but not more.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

The GAF scores during the course of the appeal ranged from 60 
to 50, with the predominant assigned GAF score being 55.  GAF 
scores between 51 and 60 reflect moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, which approximates the rating criteria for a 50 
percent rating (occupational and social impairment with 
reduced reliability and productivity) but not the higher 70 
percent rating (occupational and social impairment with 
deficiencies in most areas).  

Based on the analysis hereinabove, the Board finds the 
evidence supports an initial rating of 50 percent, but not 
more, for the service-connected psychiatric disability.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case, with resolution of all reasonable doubt in the 
veteran's favor, a rating of 50 percent, but not more, for 
service-connected PTSD is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 59, 55 (1990).  



ORDER

An initial evaluation in excess of 50 percent for the 
service-connected psychiatric disability from April 3, 2001 
is denied


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


